Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument on pages 4-5 of the Remarks that Dehlen could not be modified in the manner suggested by the Office action mailed 12/14/2021 because the mould does not have the same final shape as the final product (i.e. including a chamfer), Examiner respectfully disagrees. While it is true that the casting mould 10 shown in Figure 1 does not include a chamfer, this is an easy, obvious modification to the mould that one skilled in the art would be motivated to make if s/he desired a specific shape for the finished refurbished lifter bar. Further, Claim 1 is a product claim, not a method claim, and since the shape of the predetermined form of the finished refurbished lifter bar is not positively recited in a way that would preclude the illustrated mould 10 from being used, the shape of mould 10 is irrelevant so long as the claimed product is capable of being made therewith. As the Applicant has not provided any arguments for why mould 10 could not be used to make a refurbished lifter bar in the manner suggested by the previous Office action, i.e. by filling the remainder of the mould entirely with polyurethane instead of using prefabricated wear-resistant rubber body 12, the rejection is maintained.
In response to the Applicant’s argument on page 5 of the Remarks regarding Moeller being silent to moulding a wear surface to a base of another material and teaching that the elastomeric wear surface is joined to the base portion via vulcanization or gluing, Examiner notes that Moeller is solely relied upon for the teaching that polyurethane is a suitable material to be used as a wear surface on both an outer side surface of the lifter bar toward the moving direction of the mill and an outer top surface of the lifter bar opposite to the base member. Moeller is not relied upon for the process of making said lifter bar or for joining the wear surface to the base member. The rejection is therefore maintained.
Regarding the Applicant’s argument on pages 5-6 of the Remarks that Dehlen teaches away from roughening the contact surface and does not disclose chemical bonding at the contact surface between the base member and the new wearing surface, Examiner respectfully disagrees. The polyurethane filler disclosed by Dehlen is described as “a reacting urethane rubber composition with excess isocyanate” (column 1 lines 58-59), which implies that chemical reactions will occur when contact is made with the surface of the worn lifter bar to bond the polyurethane to the contact surface. Additionally, Dehlen’s polyurethane filler and rubber worn lifter bar are creating an adhesion bond with each other (column 4 lines 16-17; the completed samples were subjected to adhesion tests, implying adhesion bonding has occurred), which is a type of chemical bond. Regarding the contact surface roughening, Applicant argues that Dehlen discloses cleaning and buffing of the surface of the worn lifter bar in preparation for the application of the polyurethane filler material, which is the opposite of roughening. However, Examiner notes that this is not necessarily true; one skilled in the art would understand that “buffing” is performed by rubbing a surface with an abrasive material, e.g. sandpaper or the like, which can achieve either smoothing or roughening depending on the grit size used. In support of this, US 2005/0189028 to Burkes teaches a product formed via bonding a polyurethane liner to a rubber element, in which the surface of the rubber is “buffed”, i.e. provided with a “rough texture”, prior to application of the polyurethane in order to ensure effective chemical and mechanical bonding between the rubber and the polyurethane ([0033] lines 7-14). Additionally, Examiner notes that Dehlen discloses cleaning the surface of the worn lifter bar (column 2 lines 21-22), which could be interpreted as chemically treating the contact surface, as is recited in the amended Claim 1, depending on what type of cleaning agent/method is used, as this limitation has not been defined in such a way as to exclude chemical cleaning processes.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 9 and 10, “the lifter bar” should be amended to “the refurbished lifter bar” to maintain consistency with the rest of the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlen (US 4,446,192) in view of Moeller et al., hereinafter Moeller (US 2010/0127109).
Regarding Claim 1, Dehlen discloses (Figure 1) a refurbished lifter bar for use in a grinding mill (column 1 lines 49-51), the refurbished lifter bar having a predetermined form (indicated by casting mould 10) and comprising: a base member, said base member comprising a worn lifter bar or a part of a worn lifter bar (worn lifter 11) and having a different form than the predetermined form; and a new wearing surface (binder layer 13), wherein the new wearing surface is formed of polyurethane (column 1 lines 52-53) by moulding to the base member to form the refurbished lifter bar having the predetermined form (column 3 lines 1-14 describes the moulding process), wherein the new polyurethane wearing surface comprises at least part of an outer side surface of the lifter bar, which is toward the moving direction of the grinding mill (binder layer 13 is comprises part of both side surfaces of the refurbished lifter bar shown in Figure 1, one of which will be toward the moving direction of the grinding mill), wherein the refurbished lifter bar is configured to be connected to the grinding mill by the base member (column 2 lines 22-24; the refurbished lifter bar is configured to be connected to a grinding mill via the metal component with attachment means in the worn lifter bar), and wherein the refurbished lifter bar comprises a contact surface (surface of worn lifter 11; column 2 lines 20-22) through which the base member (worn lifter 11) and the new wearing surface (assembly of prefabricated wear-resistant rubber body 12 and binder layer 13) are chemically bonded together to form the refurbished lifter bar (column 1 lines 58-61; the polyurethane is a “reacting urethane rubber composition with excess isocyanate”, implying that a chemical reaction, and thus a chemical bond, occurs when it contacts the contact surface of the worn lifter bar), the contact surface including a worn wearing surface of the base member which is roughened and/or chemically treated (column 2 lines 21-22; as discussed above, the buffing of the worn lifter bar surface is interpreted as roughening).
Dehlen does not disclose that the new polyurethane wearing surface comprises at least part of an outer top surface of the lifter bar, which is opposite the base member. Rather, Dehlen discloses that the top part of the lifter bar is a prefabricated wear-resistant rubber body. Moeller teaches (Figure 3) a lifter bar (wear lining element 1) for use in a grinding mill ([0001] lines 4-6) comprising a base member (bottom 3) and a new wearing surface (top surface 4), wherein the new wearing surface is formed of polyurethane ([0015] lines 9-12) joined to the base member, wherein the new polyurethane wearing surface comprises at least part of an outer side surface of the lifter bar (side surfaces of top surface 4 of wear lining element 1), which is toward the moving direction of the grinding mill, and at least part of an outer top surface of the lifter bar (top surface of top surface 4 of wear lining element 1), which is opposite the base member. This teaching from Moeller shows that it is known in the art that polyurethane is a suitable material to use on the outer side surfaces and outer top surface of a lifter bar for the purpose of wear protection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refurbished lifter bar disclosed by Dehlen such that the new polyurethane wearing surface comprises at least part of an outer top surface of the lifter bar, which is opposite the base member, as taught by Moeller, as this is a known configuration in the art. Examiner note: when the combination of Dehlen and Moeller is made, prefabricated wear-resistant rubber body 12 as shown in Dehlen Figure 1 is removed from casting mould 10, and the entirety of the mould is filled with the polyurethane used in binding layer 13 to form the refurbished lifter bar.
Regarding Claim 8, Dehlen discloses (Figure 1) that the base member (worn lifter 11) comprises a rail or profile (sectional metal element 15; column 2 lines 22-24) that connects the refurbished lifter bar to the grinding mill.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlen in view of Moeller as applied to Claim 1 above, and further in view of Rycerski et al., hereinafter Rycerski (FR 2615412). For text citations of Rycerski, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 12/23/2020.
Regarding Claims 4 and 5, Dehlen and Moeller do not disclose or teach that the polyurethane comprises additives. Rycerski teaches (Figure 2) a lifter bar for a grinding mill ([0004] lines 33-34) comprising a wearing surface (resin base 1), wherein the wearing surface comprises polyurethane ([0006] line 166), the polyurethane comprises additives ([0004] lines 69-70), and the additives include metal particles (resistant metal particles 6). Including additives in the form of metal particles in the polyurethane helps to stiffen the wearing surface and reduce wear ([0006] lines 158-162). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refurbished lifter bar disclosed by Dehlen and modified by Moeller such that the polyurethane comprises additives, wherein the additives include metal particles, as taught by Rycerski, in order to stiffen the new wearing surface and improve the wear resistance thereof. Examiner note: the claim as set forth recites that the additives include metal particles, ceramics, or carbide, so only one of these three materials is required to meet the limitation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dehlen in view of Moeller as applied to Claim 8 above, and further in view of Dopson (US 4,664,324).
Regarding Claim 9, Dehlen discloses (Figure 1) that the rail or profile (sectional metal element 15) is made from metal (column 2 lines 22-24), but does not specify what kind of metal. Dopson teaches (Figure 1) a grinding mill liner plate, wherein the attachment means (longitudinal bracket 16) between the liner plate and the grinding mill is made from aluminum (column 4 lines 67-68). Because it is known in the art that aluminum is a suitable material for connecting internal components of a grinding mill to the grinding mill body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the refurbished lifter bar disclosed by Dehlen using aluminum for the rail or profile, based on the teaching of Dopson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725